Hines, J.
When this case was here the last time this court affirmed the judgment of the lower court with this direction: “So we affirm the judgment, with direction that it be so modified as to compel the Commissioner of Agriculture to issue to the plaintiff warrants for the installments of his monthly salary which became due prior to January 1, 1928, and that these warrants be issued as of the dates when they should have been issued under the law in force at the time the monthly installments became due.” Talmadge v. Cordell, 170 Ga. 13, 22 (152 S. E. 91). When the case was again called for trial, counsel for the plaintiff offered an amendment striking from his petition, its amendments and prayers, all allegations and prayers seeking to require the defendant to draw his warrants on the treasury of the State in payment of salary due petitioner after January 1, 1928. Defendant objected to the allowance of this *593amendment, upon tbe ground that it wás too late to further amend the pleadings by adding to or taking therefrom after this court had affirmed the former judgment with directions, after which nothing could be done except to amend the judgment of the trial court in accordance with the directions given. The judge overruled the objections, and allowed the amendment, this being done before the judgment on the remittitur was entered. The court did not err in allowing the amendment, and in making the mandamus absolute, in conformity to the directions given when the case was here before. Judgment affirmed.

All the Justices concur.